Cassoday, J.
At the close of the evidence on the part of the plaintiff the court granted a nonsuit as to all the defendants except Ransom and Gleary, who were together at the time of taking possession of the property, March 9, 1891. At the close of all the evidence the court directed the jury to return a verdict in favor of the plaintiff and against the defendants Ransom and Oleary for such damages as they should be satisfied from the evidence that the plaintiff had sustained by reason of their taking and withholding the property described in the lease and mentioned in the foregoing statement. It is undisputed that, prior to their taking such possession, the plaintiff was in default in the payment of the rent, and that Oleary had sold the property to the defendants Ransom and Johnston, and hád demanded possession, and tendered to the plaintiff the $21 mentioned in the lease. Such undisputed evidence was given either on the part of the plaintiff or the defendants *498or both, without objection. The lease in question was before this court in Johnston v. King, 83 Wis. 8. It was there held that the clause of the lease mentioned in the foregoing statement implied an agreement that the lessor,. Oleary, might terminate such lease at any time by the sale of the property therein described. In the event of such termination Oleary was therein required to pay to the plaintiff, King, $21 as stipulated damages. That amount appears to have been tendered and refused. Such being the facts and the law, it is manifest that the verdict was. erroneously directed in favor of the plaintiff. Whether, in rightfully taking possession of the property covered by the' lease, Glecury and Ransom unnecessarily trespassed upon any property or possessions of the plaintiff, as claimed by his counsel, is not presented by this record.
By the Oourt.— The judgment of the circuit court is reversed, and the cause is remanded for a new trial.